UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5989 Name of Registrant: Putnam Global Utilities Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Global Utilities Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Global Utilities Fund AES Corporation Ticker Security ID: Meeting Date Meeting Status AES CUSIP9 00130H105 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Samuel Bodman III Mgmt For For For 1.2 Elect Paul Hanrahan Mgmt For For For 1.3 Elect Kristina Johnson Mgmt For For For 1.4 Elect Tarun Khanna Mgmt For For For 1.5 Elect John Koskinen Mgmt For For For 1.6 Elect Philip Lader Mgmt For For For 1.7 Elect Sandra Moose Mgmt For For For 1.8 Elect John Morse, Jr. Mgmt For For For 1.9 Elect Philip Odeen Mgmt For For For 1.10 Elect Charles Rossotti Mgmt For For For 1.11 Elect Sven Sandstrom Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS Allegheny Energy, Inc. Ticker Security ID: Meeting Date Meeting Status AYE CUSIP9 017361106 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect H. Furlong Baldwin Mgmt For For For 2 Elect Eleanor Baum Mgmt For For For 3 Elect Paul Evanson Mgmt For For For 4 Elect Cyrus Freidheim, Jr. Mgmt For For For 5 Elect Julia Johnson Mgmt For For For 6 Elect Ted Kleisner Mgmt For For For 7 Elect Christopher Pappas Mgmt For For For 8 Elect Steven Rice Mgmt For For For 9 Elect Gunnar Sarsten Mgmt For For For 10 Elect Michael Sutton Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Annual Incentive Plan Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call Special Meetings Alliant Energy Corporation Ticker Security ID: Meeting Date Meeting Status LNT CUSIP9 018802108 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ann K. Newhall Mgmt For Withhold Against 1.2 Elect Dean Oestreich Mgmt For Withhold Against 1.3 Elect Carol Sanders Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Asciano Group Ticker Security ID: Meeting Date Meeting Status CINS Q0557G103 10/22/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Adopt the remuneration report for Mgmt For Against Against the FYE 30 JUN 2008 4 Re-elect Chris Barlow - Company Mgmt For Against Against 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Equity Grant (CEO Mark Mgmt For For For Rowsthorn) - Company & Trust 7 Approval of Issue of Stapled Mgmt For For For Securities - Company & Trust 8 Non-Voting Meeting Note N/A N/A N/A N/A 9 Amendments to Constitution - Mgmt For For For Company 10 Non-Voting Meeting Note N/A N/A N/A N/A 11 Amendments to Constitution - Trust Mgmt For For For BT Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G16612106 07/16/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the report and accounts Mgmt For For For 2 Approve the remuneration report Mgmt For For For 3 Approve the final dividend Mgmt For For For 4 Re-elect Mr. Hanif Lalani as a Mgmt For Against Against Director 5 Re-elect Mr. Carl Symon as a Mgmt For Against Against Director 6 Elect Sir. Michael Rake as a Mgmt For Against Against Director 7 Elect Mr. Gavin Patterson as a Mgmt For Against Against Director 8 Elect Mr. J. Eric Daniels as a Mgmt For Against Against Director 9 Elect Mr. Rt. Hon Patricia Hewitt MP Mgmt For Against Against as a Director 10 Re-appoint the Auditors Mgmt For For For 11 Approve the remuneration of the Mgmt For For For Auditors 12 Authorize to allot shares Mgmt For For For 13 Authorize to allot shares for cash Mgmt For Abstain Against 14 Authorize to purchase own shares Mgmt For For For 15 Authorize the political donation Mgmt For Abstain Against Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 05/11/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Mark Hanafin Mgmt For Against Against 5 Elect Sam Laidlaw Mgmt For Against Against 6 Elect Andrew Mackenzie Mgmt For Against Against 7 Elect Helen Alexander Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Set Auditor's Fees Mgmt For For For 10 Authorization of Political Donations Mgmt For For For 11 Increase in Authorized Capital Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 06/08/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Transaction Mgmt For For For Centrica PLC Ticker Security ID: Meeting Date Meeting Status CINS G2018Z143 11/21/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Rights Issue Mgmt For For For 2 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 3 Non-Voting Meeting Note N/A N/A N/A N/A Cheung Kong Infrastructure Holdings Limi Ticker Security ID: Meeting Date Meeting Status CINS G2098R102 05/14/2009 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Victor LI Tzar Kuoi Mgmt For Against Against 5 Elect Canning FOK Kin Ning Mgmt For Against Against 6 Elect TSO Kai Sum Mgmt For Against Against 7 Elect Henry CHEONG Ying-Chew Mgmt For Against Against 8 Elect Barrie Cook Mgmt For Against Against 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Repurchased Mgmt For For For Shares 13 Continuing Connected Transactions Mgmt For For For 14 Annual Caps Mgmt For For For Chubu Electric Power Company Incorporated Ticker Security ID: Meeting Date Meeting Status CINS J06510101 06/25/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Masakazu Aita Mgmt For For For 4 Elect Haruhiko Asano Mgmt For For For 5 Elect Norihisa Itoh Mgmt For For For 6 Elect Tomohiko Ohno Mgmt For For For 7 Elect Hideko Katsumata Mgmt For For For 8 Elect Fumio Kawaguchi Mgmt For For For 9 Elect Yuhji Kume Mgmt For For For 10 Elect Masatoshi Sakaguchi Mgmt For For For 11 Elect Toshiyuki Nosaka Mgmt For For For 12 Elect Shun Matsushita Mgmt For For For 13 Elect Kazuhiro Matsubara Mgmt For For For 14 Elect Ryohsuke Mizutani Mgmt For For For 15 Elect Akihisa Mizuno Mgmt For For For 16 Elect Toshio Mita Mgmt For For For 17 Elect Yoshihito Miyaike Mgmt For For For 18 Elect Katsuyuki Naitoh Mgmt For Against Against 19 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Disclosure and Appointment of Representative Directors 20 Shareholder Proposal Regarding ShrHoldr Against Against For Ban on Nuclear Power Generation 21 Shareholder Proposal Regarding ShrHoldr Against Against For Decommissioning of Nuclear Power Plants 22 Shareholder Proposal Regarding ShrHoldr Against Against For Storage of Nuclear Fuel 23 Shareholder Proposal Regarding ShrHoldr Against Against For Use of Plutonium CLP Holdings Limited (fka China Light and Power) Ticker Security ID: Meeting Date Meeting Status CINS Y1660Q104 04/28/2009 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Declare a final dividend of HKD Mgmt For For For 0.92 per share 4 Re-elect Mr. Ian Duncan Boyce as Mgmt For Against Against Director 5 Re-elect Dr. Lee Yui Bor as Director Mgmt For Against Against 6 Re-elect Mr. Jason Holroyd Whittle Mgmt For Against Against as Director 7 Re-elect Mr. Lee Ting Chang Peter Mgmt For Against Against as Director 8 Re-elect Mr. Peter William Mgmt For Against Against Greenwood as Director 9 Re-elect Mr. Rudolf Bischof as Mgmt For Against Against Director 10 Re-elect Mr. William Elkin Mocatta Mgmt For Against Against as Director 11 Appointment of Auditor and Mgmt For For For Authority to Set Fees 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Issue Repurchased Mgmt For For For Shares 15 Non-Voting Meeting Note N/A N/A N/A N/A CMS Energy Corporation Ticker Security ID: Meeting Date Meeting Status CMS CUSIP9 125896100 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Merribel Ayres Mgmt For For For 1.2 Elect Jon Barfield Mgmt For For For 1.3 Elect Richard Gabrys Mgmt For For For 1.4 Elect David Joos Mgmt For For For 1.5 Elect Philip Lochner, Jr. Mgmt For For For 1.6 Elect Michael Monahan Mgmt For For For 1.7 Elect Joseph Paquette Jr. Mgmt For For For 1.8 Elect Percy Pierre Mgmt For For For 1.9 Elect Kenneth Way Mgmt For For For 1.10 Elect Kenneth Whipple Mgmt For For For 1.11 Elect John Yasinsky Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Performance Mgmt For For For Incentive Stock Plan 4 Approval of Performance Measures Mgmt For For For in Bonus Plan 5 Adoption of Majority Vote for Mgmt For For For Election of Directors Constellation Energy Group, Inc. Ticker Security ID: Meeting Date Meeting Status CEG CUSIP9 210371100 07/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Yves de Balmann Mgmt For For For 2 Elect Douglas Becker Mgmt For Against Against 3 THE ELECTION OF ANN C. Mgmt For For For BERZIN AS A DIRECTOR FOR A TERM TO EXPIRE IN 2009 4 THE ELECTION OF JAMES T. Mgmt For For For BRADY AS A DIRECTOR FOR A TERM TO EXPIRE IN 2009 5 THE ELECTION OF EDWARD A. Mgmt For For For CROOKE AS A DIRECTOR FOR A TERM TO EXPIRE IN 2009 6 THE ELECTION OF JAMES R. Mgmt For For For CURTISS AS A DIRECTOR FOR A TERM TO EXPIRE IN 2009 7 Elect Freeman Hrabowski, III Mgmt For For For 8 THE ELECTION OF NANCY Mgmt For For For LAMPTON AS A DIRECTOR FOR A TERM TO EXPIRE IN 2009 9 Elect Robert Lawless Mgmt For For For 10 THE ELECTION OF LYNN M. Mgmt For For For MARTIN AS A DIRECTOR FOR A TERM TO EXPIRE IN 2009 11 Elect Mayo Shattuck III Mgmt For For For 12 THE ELECTION OF JOHN L. Mgmt For For For SKOLDS AS A DIRECTOR FOR A TERM TO EXPIRE IN 2009 13 Elect Michael Sullivan Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Increase in Authorized Shares of Mgmt For For For Common Stock Dominion Resources, Inc. Ticker Security ID: Meeting Date Meeting Status D CUSIP9 25746U109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Brown Mgmt For Against Against 2 Elect George Davidson, Jr. Mgmt For For For 3 Elect Thomas Farrell, II Mgmt For For For 4 Elect John Harris Mgmt For For For 5 Elect Robert Jepson, Jr. Mgmt For For For 6 Elect Mark Kington Mgmt For For For 7 Elect Benjamin Lambert, III Mgmt For For For 8 Elect Margeret McKenna Mgmt For For For 9 Elect Frank Royal Mgmt For For For 10 Elect David Wollard Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2005 Incentive Mgmt For For For Compensation Plan 13 Shareholder Proposal Regarding ShrHoldr Against Against For Fossil Fuel Reduction 14 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 15 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of SERP Benefits Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Barnet, III Mgmt For For For 1.2 Elect G. Alex Bernhardt, Sr. Mgmt For For For 1.3 Elect Michael Browning Mgmt For For For 1.4 Elect Daniel DiMicco Mgmt For For For 1.5 Elect Ann Maynard Gray Mgmt For For For 1.6 Elect James Hance, Jr. Mgmt For For For 1.7 Elect James Rhodes Mgmt For For For 1.8 Elect James Rogers Mgmt For For For 1.9 Elect Philip Sharp Mgmt For For For 1.10 Elect Dudley Taft Mgmt For For For 2 Ratification of Auditor Mgmt For For For E.ON AG Ticker Security ID: Meeting Date Meeting Status CINS D24914133 05/06/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Elect Jens Heyerdahl Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Appointment of Auditor for Interim Mgmt For For For Reports 10 Authority to Repurchase Shares Mgmt For For For 11 Increase in Authorized Capital Mgmt For For For 12 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2009 I 13 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2009 II 14 Amendment to Corporate Purpose Mgmt For For For 15 Amendments to Articles Mgmt For For For 16 Amendments to Articles Mgmt For For For 17 Amendments to Articles Mgmt For For For 18 Intra-Company Contract Mgmt For For For 19 Intra-Company Contract Mgmt For For For 20 Non-Voting Meeting Note N/A N/A N/A N/A Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vanessa Chang Mgmt For For For 1.2 Elect France Córdova Mgmt For For For 1.3 Elect Theodore Craver, Jr. Mgmt For For For 1.4 Elect Charles Curtis Mgmt For For For 1.5 Elect Bradford Freeman Mgmt For For For 1.6 Elect Luis Nogales Mgmt For For For 1.7 Elect Ronald Olson Mgmt For For For 1.8 Elect James Rosser Mgmt For For For 1.9 Elect Richard Schlosberg, III Mgmt For For For 1.10 Elect Thomas Sutton Mgmt For For For 1.11 Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Mgmt For For For Performance Incentive Plan 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Electricite de France Ticker Security ID: Meeting Date Meeting Status CINS F2940H113 05/20/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports; Approval of Mgmt For For For Non-Tax Deductible Expenses 7 Consolidated Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Related Party Transactions Mgmt For For For 11 Directors' Fees Mgmt For For For 12 Supplementary Directors' Fees Mgmt For For For 13 Directors' Fees Mgmt For For For 14 Authority to Trade in Company Mgmt For Against Against Stock 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/Preemptive Rights; Authority to Issue Debt Instruments 16 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 17 Authority to Increase Share Mgmt For For For Issuance Limit 18 Authority to Increase Capital Mgmt For For For through Capitalizations 19 Authority to Increase Capital in Mgmt For For For Case of Exchange Offer 20 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 21 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 22 Authority to Cancel Shares and Mgmt For For For Reduce Capital 23 Authority to Carry Out Formalities Mgmt For For For Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect W. Frank Blount Mgmt For For For 3 Elect Gary Edwards Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect Donald Hintz Mgmt For For For 6 Elect J. Wayne Leonard Mgmt For For For 7 Elect Stuart Levenick Mgmt For For For 8 Elect James Nichols Mgmt For For For 9 Elect William Percy, II Mgmt For For For 10 Elect W.J. Tauzin Mgmt For For For 11 Elect Steven Wilkinson Mgmt For For For 12 Ratification of Auditor Mgmt For For For Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. CANNING, JR. 2 ELECTION OF DIRECTOR: M. Mgmt For For For WALTER D ALESSIO 3 ELECTION OF DIRECTOR: Mgmt For For For BRUCE DEMARS 4 ELECTION OF DIRECTOR: Mgmt For Against Against NELSON A. DIAZ 5 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARIE B. GRECO 6 ELECTION OF DIRECTOR: PAUL Mgmt For For For L. JOSKOW 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. PALMS 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROGERS, JR. 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROWE 10 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN D. STEINOUR 11 Renewal of the Annual Incentive Mgmt For For For Plan for Senior Executives 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Global Warming Report Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Addison Mgmt For Withhold Against 1.2 Elect Anthony Alexander Mgmt For Withhold Against 1.3 Elect Michael Anderson Mgmt For Withhold Against 1.4 Elect Carol Cartwright Mgmt For Withhold Against 1.5 Elect William Cottle Mgmt For Withhold Against 1.6 Elect Robert Heisler, Jr. Mgmt For Withhold Against 1.7 Elect Ernest Novak, Jr. Mgmt For Withhold Against 1.8 Elect Catherine Rein Mgmt For Withhold Against 1.9 Elect George Smart Mgmt For Withhold Against 1.10 Elect Wes Taylor Mgmt For Withhold Against 1.11 Elect Jesse Williams, Sr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 4 Shareholder Proposal Regarding ShrHoldr Against For Against Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Proponent Engagement Process 6 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors FPL Group, Inc. Ticker Security ID: Meeting Date Meeting Status FPL CUSIP9 302571104 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sherry Barrat Mgmt For For For 1.2 Elect Robert Beall, II Mgmt For For For 1.3 Elect J. Hyatt Brown Mgmt For For For 1.4 Elect James Camaren Mgmt For For For 1.5 Elect J. Brian Ferguson Mgmt For For For 1.6 Elect Lewis Hay III Mgmt For For For 1.7 Elect Toni Jennings Mgmt For For For 1.8 Elect Oliver Kingsley, Jr. Mgmt For For For 1.9 Elect Rudy Schupp Mgmt For For For 1.10 Elect Michael Thaman Mgmt For For For 1.11 Elect Hansel Tookes, II Mgmt For For For 1.12 Elect Paul Tregurtha Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Long Term Mgmt For For For Incentive Plan GDF Suez (fka Gaz de France) Ticker Security ID: Meeting Date Meeting Status CINS F42768105 05/04/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports; Approval of Mgmt For For For Non-Tax-Deductible Expenses 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For Abstain Against 8 Authority to Repurchase Shares Mgmt For Abstain Against 9 Elect Patrick Arnaud Mgmt For Against Against 10 Elect Charles Bourgeois Mgmt For Against Against 11 Elect Emmanuel Bridoux Mgmt For Against Against 12 Elect Gabrielle Prunet Mgmt For Against Against 13 Elect Jean-Luc Rigo Mgmt For Against Against 14 Elect Philippe Taurines Mgmt For Against Against 15 Elect Robin Vander Putten Mgmt For Against Against 16 Authority to Issue Shares Under Mgmt For Abstain Against International Shareholding Plan 17 Authority to Grant Stock Options Mgmt For Abstain Against 18 Authority to Issue Restricted Stock Mgmt For Abstain Against 19 Authority to Carry Out Formalities Mgmt For For For 20 Shareholder Proposal Regarding ShrHoldr N/A Abstain N/A Stock Option Grants 21 Shareholder Proposal Regarding ShrHoldr N/A Abstain N/A Restricted Stock 22 Shareholder Proposal Regarding ShrHoldr N/A Abstain N/A Limiting Dividend Payouts GDF Suez (fka Gaz de France) Ticker Security ID: Meeting Date Meeting Status CINS F42768105 12/17/2008 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Spin-Off of Branch into GDF Mgmt For For For Investissements 31 4 Spin-Off of Branch into GDF Mgmt For For For Investissements 37 5 Amend the Article 16 of the By- Mgmt For For For Laws 6 Amend the Article 13 of the By- Mgmt For For For Laws 7 Authority to Carry Out Formalities Mgmt For For For Great Plains Energy Incorporated Ticker Security ID: Meeting Date Meeting Status GXP CUSIP9 391164100 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Bodde Mgmt For For For 1.2 Elect Michael Chesser Mgmt For For For 1.3 Elect William Downey Mgmt For For For 1.4 Elect Randall Ferguson, Jr. Mgmt For For For 1.5 Elect Gary Forsee Mgmt For For For 1.6 Elect James Mitchell Mgmt For For For 1.7 Elect William Nelson Mgmt For For For 1.8 Elect Linda Talbott Mgmt For For For 1.9 Elect Robert West Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase in Authorized Shares Mgmt For For For Hellenic Telecommunications Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 07/09/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Option Plan Mgmt For TNA N/A Hongkong Electric Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y33549117 03/16/2009 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Acquisition Mgmt For For For 3 Non-Voting Meeting Note N/A N/A N/A N/A Hongkong Electric Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y33549117 05/14/2009 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Neil D. McGee Mgmt For Against Against 5 Elect Ralph R. Shea Mgmt For Against Against 6 Elect WAN Chi Tin Mgmt For Against Against 7 Elect WONG Chung Hin Mgmt For Against Against 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Repurchased Mgmt For For For Shares Iberdrola S.A. Ticker Security ID: Meeting Date Meeting Status CINS E6165F166 03/20/2009 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Presentation of Management Mgmt For For For Reports 5 Ratification of Board Acts Mgmt For For For 6 Ratification of Board Acts Mgmt For For For 7 Ratification of Co-option of Mgmt For For For Samantha Barber 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Issue Debt Instruments Mgmt For For For 10 Authority to Issue Convertible Debt Mgmt For For For Instruments 11 Authority to List and Delist Mgmt For For For Securities 12 Authority to Create/Fund Mgmt For For For Foundations 13 Amendments to Articles Mgmt For For For 14 Amendments to General Meeting Mgmt For For For Regulations 15 Authority to Carry Out Formalities Mgmt For For For Infigen Energy Limited (fka Babcock & Brown Wind Partners) Ticker Security ID: Meeting Date Meeting Status CINS Q1243D132 11/26/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Adopt the remuneration report for Mgmt For Against Against the YE 30 JUN 2008 as specified 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Re-elect Douglas Clemson Mgmt For Against Against 7 Non-Voting Meeting Note N/A N/A N/A N/A 8 Elect Nils Andersen Mgmt For Against Against 9 Non-Voting Meeting Note N/A N/A N/A N/A 10 Authorise On-market Buy-back Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A 12 Re-appoint Auditor (Foreign Mgmt For For For Company only) 13 Non-Voting Meeting Note N/A N/A N/A N/A 14 Elect Graham Kelly Mgmt For Against Against International Power plc Ticker Security ID: Meeting Date Meeting Status CINS G4890M109 05/21/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Ronald Spiers Mgmt For Against Against 3 Elect Anthony Isaac Mgmt For Against Against 4 Elect Mark Williamson Mgmt For Against Against 5 Elect Steve Riley Mgmt For Against Against 6 Elect John Roberts Mgmt For Against Against 7 Allocation of Profits/Dividends Mgmt For For For 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Increase Authorised Mgmt For For For Capital 10 Directors' Remuneration Report Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days ITC Holdings Corp. Ticker Security ID: Meeting Date Meeting Status ITC CUSIP9 465685105 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward Jepsen Mgmt For For For 1.2 Elect Richard McLellan Mgmt For For For 1.3 Elect William Museler Mgmt For For For 1.4 Elect Hazel R. O'Leary Mgmt For For For 1.5 Elect Gordon Bennett Stewart, III Mgmt For For For 1.6 Elect Lee Stewart Mgmt For For For 1.7 Elect Joseph Welch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Kyushu Electric Power Co Inc Ticker Security ID: Meeting Date Meeting Status CINS J38468104 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Shingo Matsuo Mgmt For For For 5 Elect Toshio Manabe Mgmt For For For 6 Elect Yasumichi Hinago Mgmt For For For 7 Elect Mamoru Dangami Mgmt For For For 8 Elect Masayoshi Nuki Mgmt For For For 9 Elect Yoshinori Fukahori Mgmt For For For 10 Elect Kazutami Oyama Mgmt For For For 11 Elect Toshihiko Hirano Mgmt For For For 12 Elect Haruyoshi Yamamoto Mgmt For For For 13 Elect Kenichi Fujinaga Mgmt For For For 14 Elect Tetsu Mizobe Mgmt For For For 15 Elect Masatoshi Morooka Mgmt For For For 16 Elect Masahiro Kajiwara Mgmt For For For 17 Elect Michiaki Uryu Mgmt For For For 18 Elect Kenji Tsugami Mgmt For For For 19 Elect Akiyoshi Watanabe Mgmt For For For 20 Elect Keiko Hida Mgmt For For For 21 Election of Alternate Statutory Mgmt For For For Auditor 22 Shareholder Proposal Regarding ShrHoldr Against Against For Decommissioning Project Committee 23 Shareholder Proposal Regarding ShrHoldr Against Against For Declaration to Ban Nuclear Power Plants 24 Shareholder Proposal Regarding ShrHoldr Against Against For Halting of Pluthermal Project 25 Shareholder Proposal Regarding ShrHoldr Against Against For Establishment of Nuclear Fuel Recycling Committee Macquarie Airports Ticker Security ID: Meeting Date Meeting Status CINS Q6077P119 10/17/2008 Voted Meeting Type Country of Trade Special Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Sale Transaction with MEIF3 Mgmt For For For 4 Approve Share Buy-Back Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Sale Transaction with MEIF3 Mgmt For For For 7 Approve Share Buy-Back Mgmt For For For 8 Non-Voting Meeting Note N/A N/A N/A N/A 9 Sale Transaction with MEIF3 Mgmt For For For 10 Approve Share Buy-Back Mgmt For For For Macquarie Infrastructure Group Ticker Security ID: Meeting Date Meeting Status CINS Q5701N102 10/22/2008 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to the MIT I Mgmt For For For Constitution 3 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Base Fees 4 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Performance Fees 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Amendments to the MIT II Mgmt For For For Constitution 7 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Base Fees 8 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Performance Fees 9 Non-Voting Meeting Note N/A N/A N/A N/A 10 Accounts and Reports Mgmt For For For 11 Appointment of Auditor and Mgmt For For For Authority to Set Fees 12 Re-elect Mr. Jeffery Conyers as Mgmt For Against Against Director of the Company 13 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Base Fees 14 Approval of the Issue of Securities Mgmt For For For to the Responsible Entity - Performance Fees Northeast Utilities Ticker Security ID: Meeting Date Meeting Status NU CUSIP9 664397106 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Booth Mgmt For For For 1.2 Elect John Clarkeson Mgmt For For For 1.3 Elect Cotton Cleveland Mgmt For For For 1.4 Elect Sanford Cloud, Jr. Mgmt For For For 1.5 Elect James Cordes Mgmt For For For 1.6 Elect E. Gail de Planque Mgmt For For For 1.7 Elect John Graham Mgmt For For For 1.8 Elect Elizabeth Kennan Mgmt For For For 1.9 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patricelli Mgmt For For For 1.11 Elect Charles Shivery Mgmt For For For 1.12 Elect John Swope Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against NV Energy, Inc. Ticker Security ID: Meeting Date Meeting Status NVE CUSIP9 67073Y106 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Susan Clark Mgmt For For For 1.2 Elect Theodore Day Mgmt For Withhold Against 1.3 Elect Stephen Frank Mgmt For For For 1.4 Elect Maureen Mullarkey Mgmt For For For 1.5 Elect Donald Snyder Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 TO RATIFY THE SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Sierra Pacific Resources Ticker Security ID: Meeting Date Meeting Status SRP CUSIP9 826428104 11/19/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Company Name Change Mgmt For For For Osaka Gas Co Limited Ticker Security ID: Meeting Date Meeting Status CINS J62320114 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Hiroshi Ozaki Mgmt For For For 5 Elect Zenzoh Ideta Mgmt For For For 6 Elect Hiroshi Yokokawa Mgmt For For For 7 Elect Yohichi Higuchi Mgmt For For For 8 Elect Masashi Kuroda Mgmt For For For 9 Elect Takashi Sakai Mgmt For For For 10 Elect Shigeki Hirano Mgmt For For For 11 Elect Kazuo Kakehashi Mgmt For For For 12 Elect Noriyuki Nakajima Mgmt For For For 13 Elect Masato Kitamae Mgmt For For For 14 Elect Takehiro Honsoh Mgmt For For For 15 Elect Tadamitsu Kishimoto Mgmt For For For 16 Elect Shunzoh Morishita Mgmt For For For PG&E Corporation Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Andrews Mgmt For For For 2 Elect C. Lee Cox Mgmt For For For 3 Elect Peter Darbee Mgmt For For For 4 Elect Maryellen Herringer Mgmt For For For 5 Elect Roger Kimmel Mgmt For For For 6 Elect Richard Meserve Mgmt For For For 7 Elect Forrest Miller Mgmt For For For 8 Elect Barbara Rambo Mgmt For For For 9 Elect Barry Williams Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 12 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation in North Dakota PNM Resources, Inc. Ticker Security ID: Meeting Date Meeting Status PNM CUSIP9 69349H107 05/19/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Adelmo Archuleta Mgmt For TNA N/A 1.2 Elect Julie Dobson Mgmt For TNA N/A 1.3 Elect Robert Nordhaus Mgmt For TNA N/A 1.4 Elect Manuel Pacheco Mgmt For TNA N/A 1.5 Elect Robert Price Mgmt For TNA N/A 1.6 Elect Bonnie Reitz Mgmt For TNA N/A 1.7 Elect Jeffry Sterba Mgmt For TNA N/A 1.8 Elect Donald Schwanz Mgmt For TNA N/A 1.9 Elect Joan Woodard Mgmt For TNA N/A 2 Amendment to the Omnibus Mgmt For TNA N/A Performance Equity Plan 3 Ratification of Auditor Mgmt For TNA N/A Public Power Corp. S.A. Ticker Security ID: Meeting Date Meeting Status CINS X7023M103 06/25/2009 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA N/A 2 Allocation of Profits/Dividends Mgmt For TNA N/A 3 Ratification of Board and Auditor's Mgmt For TNA N/A Acts 4 Election of Directors Mgmt For TNA N/A 5 Amendments to Articles Mgmt For TNA N/A 6 Directors' Fees Mgmt For TNA N/A 7 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 8 Announcements Mgmt Abstain TNA N/A Public Power Corp. S.A. Ticker Security ID: Meeting Date Meeting Status CINS X7023M103 07/31/2008 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Election of Director Mgmt For TNA N/A Public Service Enterprise Group Incorporated Ticker Security ID: Meeting Date Meeting Status PEG CUSIP9 744573106 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Albert Gamper, Jr. Mgmt For For For 1.2 Elect Conrad Harper Mgmt For For For 1.3 Elect Shirley Jackson Mgmt For Withhold Against 1.4 Elect David Lilley Mgmt For For For 1.5 Elect Thomas Renyi Mgmt For For For 1.6 Elect Hak Cheol Shin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Red Eléctrica Corporación, S.A. Ticker Security ID: Meeting Date Meeting Status CINS E42807102 05/21/2009 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Consolidated Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Ratification of Board Acts Mgmt For For For 5 Elect Luis María Atienza Serna Mgmt For Against Against 6 Elect María de los Ángeles Amador Mgmt For Against Against Millán 7 Elect Rafael Suñol Trepat Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For 9 Authority to Issue Debt Instruments Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Salary/Stock Swap Plan Mgmt For For For 12 Revoke the Authority to Repurchase Mgmt For For For Shares from 2008 13 Remuneration Report Mgmt For Against Against 14 Authority to Carry Out Formalities Mgmt For For For 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Meeting Note N/A N/A N/A N/A 18 Non-Voting Meeting Note N/A N/A N/A N/A RWE AG Ticker Security ID: Meeting Date Meeting Status CINS D6629K109 04/22/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Approval of the acts of the Mgmt For For For executive Board for fiscal 2008 6 Approval of the acts of the Mgmt For For For Supervisory Board for fiscal 2008 7 Appointment of Auditor Mgmt For For For 8 Appointment of Auditor for Interim Mgmt For For For Statements 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For Using Equity Derivatives 11 Authority to Issue Bonds; Mgmt For For For Conditional Capital I 12 Authority to Issue Bonds; Mgmt For For For Conditional Capital II 13 Amendments to Articles Mgmt For For For 14 Amendment to Articles Mgmt For For For Sempra Energy Ticker Security ID: Meeting Date Meeting Status SRE CUSIP9 816851109 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For G. BROCKSMITH JR. 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD A. COLLATO 3 ELECTION OF DIRECTOR: Mgmt For For For DONALD E. FELSINGER 4 ELECTION OF DIRECTOR: Mgmt For For For WILFORD D. GODBOLD JR. 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. JONES 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD G. NEWMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM G. OUCHI 8 ELECTION OF DIRECTOR: Mgmt For For For CARLOS RUIZ 9 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. RUSNACK 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM P. RUTLEDGE 11 ELECTION OF DIRECTOR: LYNN Mgmt For For For SCHENK 12 ELECTION OF DIRECTOR: NEAL Mgmt For For For E. SCHMALE 13 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 14 SHAREHOLDER PROPOSAL FOR ShrHoldr Against Against For AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 15 SHAREHOLDER PROPOSAL FOR ShrHoldr Against Against For NORTH DAKOTA REINCORPORATION Suez SA Ticker Security ID: Meeting Date Meeting Status CINS F90131115 07/16/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the Merger by absorption Mgmt For For For of rivolam 3 Approve the spin-off of Suez Mgmt For For For environment 4 Approve the distribution of 65% of Mgmt For For For Suez environment to Suez's shareholders 5 Approve the Special Auditors' report Mgmt For Against Against regarding related-party transactions 6 Approve the Merger by absorption Mgmt For For For of Suez by GDF 7 Grant authority for the filing of the Mgmt For For For required documents/other formalities Telecom Corp. of New Zealand Ticker Security ID: Meeting Date Meeting Status CINS Q89499109 10/02/2008 Voted Meeting Type Country of Trade Annual New Zealand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 5 Re-elect Mr. Rod McGeoch as a Mgmt For For For Director of Telecom 6 Re-elect Mr. Kevin Roberts as a Mgmt For For For Director of Telecom 7 Elect Mark Cross Mgmt Against For Against 8 Elect Mark Tume Mgmt Against For Against 9 Non-Voting Meeting Note N/A N/A N/A N/A Tenaga Nasional Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y85859109 12/11/2008 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Elect Leo Moggie Mgmt For Against Against 5 Elect Hari Narayanan a/l Mgmt For Against Against Govindasamy 6 Elect Zainal Abidin bin Putih Mgmt For Against Against 7 Elect Siti Norma binti Yaakob Mgmt For Against Against 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Grant Options and Mgmt For Against Against Issue Shares under Employee Incentive Plan 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Non-Voting Agenda Item N/A N/A N/A N/A Terna S.p.A. Ticker Security ID: Meeting Date Meeting Status CINS T9471R100 04/21/2009 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Approve the profit allocation Mgmt For TNA N/A 4 Amendment to the 2006 stock Mgmt For TNA N/A option plan Toho Gas Ticker Security ID: Meeting Date Meeting Status CINS J84850106 06/24/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Kohtaroh Mizuno Mgmt For For For 4 Elect Takashi Saeki Mgmt For For For 5 Elect Yukio Ohari Mgmt For For For 6 Elect Masami Yamazaki Mgmt For For For 7 Elect Masaaki Motokawa Mgmt For For For 8 Elect Hidetaka Tsuji Mgmt For For For 9 Elect Kohichi Yasui Mgmt For For For 10 Elect Yasushi Kanda Mgmt For For For 11 Elect Nobuaki Matsushima Mgmt For For For 12 Elect Yoshiharu Sago Mgmt For For For 13 Bonus Mgmt For For For Tohoku Electric Power Co Inc Ticker Security ID: Meeting Date Meeting Status CINS J85108108 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Hiroaki Takahashi Mgmt For For For 5 Elect Harumasa Kodama Mgmt For For For 6 Elect Makoto Kaiwa Mgmt For For For 7 Elect Nobuaki Abe Mgmt For For For 8 Elect Takeo Umeda Mgmt For For For 9 Elect Toshiya Kishi Mgmt For For For 10 Elect Eiji Hayasaka Mgmt For For For 11 Elect Fumio Ube Mgmt For For For 12 Elect Kazuo Morishita Mgmt For For For 13 Elect Hiroshi Katoh Mgmt For For For 14 Elect Toshihito Suzuki Mgmt For For For 15 Elect Tsutomu Satake Mgmt For For For 16 Elect Shigeru Inoue Mgmt For For For 17 Elect Yasuhiko Ono Mgmt For For For 18 Elect Ryuhichi Ohyama Mgmt For For For 19 Elect Tomonori Inagaki Mgmt For For For 20 Elect Masayori Tanaka Mgmt For For For 21 Elect Toshio Suzuki Mgmt For Against Against 22 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Disclosure 23 SHP Regarding Misc. ShrHoldr Against Against For Environmental Issue Tokyo Electric Power Company Incorporated Ticker Security ID: Meeting Date Meeting Status CINS J86914108 06/25/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Zengo Aizawa Mgmt For For For 5 Elect Yasushi Aoyama Mgmt For For For 6 Elect Takao Arai Mgmt For For For 7 Elect Hiroyuki Ino Mgmt For For For 8 Elect Tsunehisa Katsumata Mgmt For For For 9 Elect Shigeru Kimura Mgmt For For For 10 Elect Masataka Shimizu Mgmt For For For 11 Elect Susumu Shirakawa Mgmt For For For 12 Elect Masaru Takei Mgmt For For For 13 Elect Ichiroh Takekuro Mgmt For For For 14 Elect Norio Tsuzumi Mgmt For For For 15 Elect Yoshihiro Naitoh Mgmt For For For 16 Elect Toshio Nishizawa Mgmt For For For 17 Elect Takashi Fujimoto Mgmt For For For 18 Elect Makio Fujiwara Mgmt For For For 19 Elect Sakae Mutoh Mgmt For For For 20 Elect Tomijiroh Morita Mgmt For For For 21 Elect Yoshihisa Morimoto Mgmt For For For 22 Elect Hiroshi Yamaguchi Mgmt For For For 23 Elect Masao Yamazaki Mgmt For For For 24 Elect Hiroshi Komiyama Mgmt For Against Against 25 Shareholder Proposal Regarding ShrHoldr Against Against For Increase in Dividend/Redistribution of Profits 26 Sharehodler Proposal Regarding ShrHoldr Against Against For Decommission of Kashiwazaki- Kariwa Nuclear Power Plant 27 Shareholder Proposal Regarding ShrHoldr Against Against For Decommission of Fukushima Nuclear Power Plant 28 SHP Regarding Improving in ShrHoldr Against Against For Disclosure Tokyo Gas Co Limited Ticker Security ID: Meeting Date Meeting Status CINS J87000105 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Norio Ichino Mgmt For For For 5 Elect Mitsunori Torihara Mgmt For For For 6 Elect Tadaaki Maeda Mgmt For For For 7 Elect Tsuyoshi Okamoto Mgmt For For For 8 Elect Shigeru Muraki Mgmt For For For 9 Elect Toshiyuki Kanisawa Mgmt For For For 10 Elect Tsutomuu Oya Mgmt For For For 11 Elect Michiaki Hirose Mgmt For For For 12 Elect Kazumoto Yamamoto Mgmt For For For 13 Elect Katsuhiko Honda Mgmt For For For 14 Elect Sanae Inada Mgmt For For For 15 Elect Kunihiro Mori Mgmt For For For 16 Elect Masayuki Ohsawa Mgmt For For For Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G93882135 07/29/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the financial statements Mgmt For For For and statutory reports 2 Re-elect Sir John Bond as a Mgmt For For For Director 3 Re-elect Mr. John Buchanan as a Mgmt For For For Director 4 Re-elect Mr. Vittorio Colao as a Mgmt For For For Director 5 Re-elect Mr. Andy Halford as a Mgmt For For For Director 6 Re-elect Mr. Alan Jebson as a Mgmt For For For Director 7 Re-elect Mr. Nick Land as a Director Mgmt For For For 8 Re-elect Ms. Anne Lauvergeon as a Mgmt For For For Director 9 Re-elect Mr. Simon Murray as a Mgmt For For For Directorq 10 Re-elect Mr. Luc Vandevelde as a Mgmt For For For Director 11 Re-elect Mr. Anthony Watson as a Mgmt For For For Director 12 Re-elect Mr. Philip Yea as a Director Mgmt For For For 13 Approve the final dividend of 5.02 Mgmt For For For pence per ordinary share 14 Approve the remuneration report Mgmt For Against Against 15 Re-appoint Deloitte Touche LLP as Mgmt For For For the Auditors of the Company 16 Authorize the Audit Committee to fix Mgmt For For For remuneration of the Auditors 17 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 18 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 19 Grant authority 5,300,000,000 Mgmt For For For ordinary shares for market purchase 20 EU Political Donations Mgmt For For For 21 Amend the Articles of Association Mgmt For For For 22 Approve the Vodafone Group 2008 Mgmt For For For Sharesave Plan 23 Non-Voting Meeting Note N/A N/A N/A N/A Wisconsin Energy Corporation Ticker Security ID: Meeting Date Meeting Status WEC CUSIP9 976657106 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Bergstrom Mgmt For For For 1.2 Elect Barbara Bowles Mgmt For For For 1.3 Elect Patricia Chadwick Mgmt For For For 1.4 Elect Robert Cornog Mgmt For For For 1.5 Elect Curt Culver Mgmt For For For 1.6 Elect Thomas Fischer Mgmt For For For 1.7 Elect Gale Klappa Mgmt For For For 1.8 Elect Ulice Payne, Jr. Mgmt For For For 1.9 Elect Frederick Stratton, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Utilities Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
